This case was tried with the case of Haas vs. Williams, #45360. Without going into detail as to the evidence, the plaintiff claims that he was walking at the side of Haas and, since Haas was not well, was supporting him on one side, while Haas' ten-year old son was supporting him on his other side. Haas and his son, now twelve years old, both testify that the plaintiff was walking ahead of them two or three feet and that Haas was not being supported by either his son or by Cohen. Neither Haas nor his son nor any other witness testifies to seeing Cohen struck by the automobile of the defendant, or fall, or being on the ground. Cohen had some time before been injured in an automobile accident and had collected damages.
Cohen immediately after Haas was struck by the automobile started to get the number of the defendant's automobile and to get the names of witnesses. Cohen gave contradictory evidence on other parts of his case. I give no credit to the testimony of Cohen where not corroborated. I find he failed to prove the essential allegations of his complaint by a fair preponderance of the evidence.
   Judgment may be rendered in favor of the defendant against the plaintiff.